Citation Nr: 1142941	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

In April 2011, the Board remanded these matters to the RO for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the September 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

In a September 2011 rating decision, the RO granted entitlement to service connection for depression.  As the Veteran received the full grant of benefits on appeal with respect to the service connection claim for depression, this issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in order to fairly decide the remaining service connection claims on appeal.  In this regard, the Board observes in August 2006, the Records Management Center (RMC) informed VA that the Veteran's service treatment records were "fire-related."  The RMC mailed photocopies of the service treatment records to the RO, because the original records were too moldy and brittle.  It is unclear whether some of the Veteran's service treatment records were destroyed in the fire.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Based on the heightened obligation to assist the Veteran in the development of his claims, the Board finds that the Veteran should be provided with a VA examination with respect to his service connection claims for glaucoma and diabetes.

Furthermore, the Board previously requested that the RO advise the Veteran that some of his records are presumed to have been "fire-related" and that the Veteran may provide alternative sources of information in support of the claim. VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  Where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Board notes that in an April 2011 letter, the Veteran was notified that his service treatment records may be fire-related.  However, the letter did not fully inform the Veteran of alternative forms of evidence.  In addition, the Veteran was not specifically asked to provide copies of any service treatment records that he may have in his possession.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with notice that some of his service treatment records are presumed to be fire-related and unavailable as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain (in this case, service treatment records), an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The letter should request that the Veteran provide copies of any service treatment records that he may have in his possession.  Furthermore, the Veteran should be notified that he can also provide alternative forms of evidence, such as statements from fellow service members.  Associate all documents obtained with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to evaluate the Veteran's diabetes.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the Veteran's diabetes is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  A detailed rationale should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran.  

3. Schedule the Veteran for a VA examination by an appropriate specialist to evaluate the Veteran's glaucoma.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the Veteran's glaucoma is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  A detailed rationale should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran.  

4. Upon completion of the foregoing, the RO should readjudicate the Veteran's service connection claims for glaucoma and diabetes, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



